Case: 19-60430     Document: 00515667740         Page: 1     Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 9, 2020
                                  No. 19-60430                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Yi Bin Sun,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 094 178


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Yi Bin Sun, a native and citizen of China, petitions for review of the
   Board of Immigration Appeals’ (BIA) denying his motion for reconsideration
   following the BIA’s dismissing his appeal of an Immigration Judge’s (IJ)
   denial of his motion to reopen. He contends: because he did not receive


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60430      Document: 00515667740          Page: 2    Date Filed: 12/09/2020




                                    No. 19-60430


   actual notice of his removal hearing, the IJ’s in absentia removal order
   violated his due-process rights. Constitutional claims and questions of law
   are reviewed de novo. See Sattani v. Holder, 749 F.3d 368, 370 (5th Cir. 2014).
   Further, denial of motions to reopen and for reconsideration are reviewed
   under a highly deferential abuse-of-discretion standard. Zhao v. Gonzales,
   404 F.3d 295, 303 (5th Cir. 2005).
          The BIA did not abuse its discretion by denying the motion for
   reconsideration where the evidence showed that the notice to appear (NTA)
   was served via mail addressed to Sun in conformity with the address he
   provided. See 8 U.S.C. § 1229a(b)(5)(A); see also Zhao, 404 F.3d at 303. An
   alien who does not receive actual notice of a removal hearing due to his failure
   to provide his current mailing address, as required by 8 U.S.C.
   § 1229(a)(1)(F), cannot demonstrate that he did not receive the statutorily-
   required notice. Gomez-Palacios v. Holder, 560 F.3d 354, 360–61 (5th Cir.
   2009). Before the BIA, Sun admitted that he moved residences, with the
   understanding that the owner of his former residence would forward his mail.
   Therefore, he conceded that he did not fulfill his obligation to update his
   address with the immigration court, and written notice of the deportation
   hearing was not required. 8 U.S.C. § 1229(a)(1)(F), (a)(2)(B). In addition,
   Sun’s due-process rights were not violated because service of the NTA was
   “reasonably calculated, under all the circumstances, to apprise interested
   parties of the pendency of the action and afford them an opportunity to
   present their objections”. Lopez-Dubon v. Holder, 609 F.3d 642, 646 (5th Cir.
   2010) (internal quotation marks and citation omitted); see United States v.
   Estrada-Trochez, 66 F.3d 733, 736 (5th Cir. 1995).
          DENIED.




                                          2